Citation Nr: 0117153	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), to include manifestations of an 
eating disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969 and is a recipient of the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
November 1994 and August 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of total occupational 
impairment, as it precludes him from maintaining 
substantially gainful employment.  

3.  There is competent medical evidence showing a causal 
relationship between the veteran's current right knee 
disorder and service.


CONCLUSIONS OF LAW

1.  A 100 percent evaluation is warranted for the veteran's 
PTSD, to include manifestations of an eating disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  As the decision to grant a 100 percent evaluation for 
PTSD renders the claim of entitlement to TDIU moot, that 
claim is dismissed.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 4.16 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations addressing the disabilities at issue and has 
obtained records of medical and psychiatric treatment 
reported by the veteran.

The duty to notify the veteran of the evidence necessary to 
substantiate his claims, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in its 
Statements of the Case and Supplemental Statements of the 
Case.  Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its specific provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

I.  Entitlement to an increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

The Board also notes that, by regulatory amendment effective 
November 7, 1996 and during the pendency of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD, previously 
set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52695-52702 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the applicable laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a recent precedent opinion, however, 
the VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
evaluation was warranted in cases of PTSD where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
was warranted in situations where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
disability evaluation was warranted for circumstances 
including where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).  

Under the revised criteria of Diagnostic Code 9411, in effect 
from November 7, 1996, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.   A 100 percent disability 
evaluation is warranted for PTSD which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

In reviewing the evidence of record in this case, the Board 
first observes that there is no indication that, at any time 
during the pendency of this appeal, the veteran has been 
employed.  While he indicated that he sought vocation 
rehabilitation during his August 1994 VA psychiatric 
examination, he reported during his February 1996 VA hearing 
that he had not worked since 1991 and had no success finding 
work.  During his December 1996 VA psychiatric examination, 
the veteran did report employment between 1991 and 1992 but 
not since 1992.  He also stated that he had taken classes but 
had dropped out of these classes after several months. 

Moreover, multiple psychiatric records suggest that the 
veteran's PTSD precludes him from maintaining substantially 
gainful employment.  A July 1994 evaluation by Katherine 
Wright, Ph.D., reflects complaints of suicidal thoughts 
approximately twice per week (albeit without plan or intent) 
and two prior suicide attempts.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned for the present 
time, with a maximum score of 52 applicable in the past year.  
While the VA doctor who conducted an examination in August 
1994 did not assign a GAF score, this doctor noted that the 
veteran was clearly suffering "significantly" from PTSD 
symptoms that affected his life "in a negative way in almost 
every respect" and had difficulty integrating himself into 
normal daily routines. 

The report of the veteran's July 1996 VA psychiatric 
examination reflects that he had severe hypervigilance and 
exaggerated startle response, suicidal ideation, and a 
secondary eating disorder resulting in exogenous obesity.  A 
December 1996 VA psychiatric examination report indicates 
that the veteran was living in the woods in the Upper 
Peninsula of Michigan and was reportedly "extremely 
paranoid" and hypervigilant, as well as unable to "handle" 
being around other people.  The Axis I diagnoses were chronic 
PTSD, moderate and recurrent major depression superimposed on 
PTSD, and a eating disorder that was not otherwise specified.  
The examiner assigned a GAF score of 40 and indicated that 
"it is mainly his PTSD related symptomatology which 
continues to have the greatest impact on [his] severely 
limited occupational and social functioning."  An April 1997 
VA psychiatric examination report contains the same diagnoses 
and GAF score.  Subsequent records of frequent VA mental 
health treatment reflect the veteran's continued unemployment 
and social isolation and contain GAF scores in the 45 to 50 
range.  

In the absence of detailed commentary from the veteran's 
examiners as to the precise effect of his PTSD on his 
employability, the Board has placed considerable emphasis on 
the assigned GAF scores, which have been in the range from 40 
to 50.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score in the range of 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, or frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends or unable to keep a job).  A GAF score of 
31 to 40 is indicative of some impairment in reality testing 
or communication, or major impairment in such areas as work, 
school, family relations, judgment, thinking, or mood  (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work). The Board finds that these scores, combined with 
the veteran's history of being unemployed for approximately a 
decade and living in seclusion in the rural woods, indicate 
that he is not capable of maintaining employment and is 
socially isolated.

While unemployability may result from multiple psychiatric 
and physical problems, the Board observes that there is no 
indication from the record that any disorders separate from 
PTSD have played a prominent role in precluding the veteran 
from working.  Indeed, the veteran's cited depression and 
eating disorder have been described as related to his PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Therefore, and in view of Johnson, the 
Board is satisfied that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), as applied under Karnas, have been met insofar as the 
veteran is demonstrably unable to obtain or retain 
employment.  A 100 percent evaluation is therefore granted 
for PTSD.

II.  Entitlement to service connection for a right knee 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

As the veteran's DD Form 214 indicates that he is a recipient 
of the Purple Heart Medal and the Combat Infantryman Badge, 
the Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2000).  However, 38 
U.S.C.A. § 1154(b) does not, in and of itself, address the 
questions of the existence of a present disability or of a 
causal relationship between such disability and service.  See 
also Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Initially, the Board observes that the RO, in the appealed 
August 1995 rating decision, denied the claim for service 
connection for a right knee disorder on the basis that new 
and material evidence had not been submitted to reopen a 
previously denied claim.  The Board is aware that the 
veteran's claim for service connection for a right knee 
disorder was initially denied by the RO in a November 1993 
rating decision, but, in May 1994, the RO received a 
statement from the veteran indicating that he disagreed 
"with the decision made on Nov. 26, 1993 and request a 
Statement of the Case."  However, the RO never issued a 
Statement of the Case.  As such, the Board does not find the 
November 1993 rating decision to be final under 38 U.S.C.A. 
§ 7105(c) (West 1991) and will address the claim for service 
connection for a right knee disorder on a de novo basis.

In this case, the Board has reviewed the veteran's service 
medical records and finds no evidence of an in-service right 
knee injury; he did sustain a left knee injury in 1968 and 
has been granted service connection for that disorder 
separately.  Given the veteran's participation in combat with 
the enemy during service and reported history of falling to 
the ground and injuring his knees after a mine explosion in 
1968, as indicated in the report of an August 1994 VA 
orthopedic examination, the Board accepts his history of 
incurrence of such an injury in service.

The question remains whether a current right knee disorder is 
etiologically related to the veteran's in-service injury, and 
the Board finds that there is medical evidence of record in 
support of the veteran's contentions.  While the veteran's 
August 1993 VA orthopedic examination report contains the 
examiner's opinion that it was unlikely that a shell fragment 
wound caused arthritis because there were no metallic 
fragments found around either knee, the VA doctor who 
conducted the August 1994 examination diagnosed degenerative 
joint disease of the right knee and a history of a contusion 
of both knees in the service.  The claims file also includes 
a February 1996 statement from Kent E. Anderson, M.D., who 
concluded that "the progressive arthritis that [the veteran] 
has in his left and right knees is directly related to the 
injuries that he sustained while in the Armed Services on 
approximately 7/4/68."  Additionally, the report of a July 
1996 VA examination contains a diagnosis of degenerative 
changes of the right knee that were secondary to overuse of 
the right knee on account of the service-connected left knee 
disability.  See 38 C.F.R. § 3.310 (2000).

Overall, the Board is satisfied that there is competent 
medical evidence establishing a causal relationship between a 
current right knee disorder and an in-service injury.  
Therefore, service connection is warranted for this disorder.

III.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Furthermore, a total disability rating 
may be assigned where the combined rating for the veteran's 
service-connected disabilities is less than total if the 
disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).  

In this case, however, the Board has assigned a 100 percent 
evaluation for the veteran's service-connected PTSD, and the 
critical factor in the Board's decision to grant this benefit 
is the medical evidence showing that this disorder renders 
him unable to maintain substantially gainful employment.  As 
indicated above, the PTSD symptomatology has remained 
essentially consistent during the pendency of this appeal, 
and the veteran's claim for an increased evaluation for PTSD 
predated his claim of entitlement to TDIU.  As such, the 
effective date for the 100 percent evaluation for PTSD should 
encompass the appellate period for the TDIU claim, and, as 
such, the TDIU claim is therefore moot and should be 
dismissed. 


ORDER

A 100 percent evaluation for PTSD, to include manifestations 
of an eating disorder, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for a right knee disorder is granted.

The claim of entitlement to TDIU is dismissed as moot in view 
of the grant of a 100 percent evaluation for PTSD.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

